DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. The claim limitation is: “a pivot device for swinging out at least one of the feeding bowls from a working position” in claim 20 (lines 1-2).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation has been presumed to invoke 35 U.S.C. 112, sixth paragraph, because it meets the following 3-prong analysis:
(A) The claim limitation uses the phrase “means for” or “step for” or a generic replacement therefore: the phrase “device for” does not discernably differentiate from “means for”, as “device” appears to be a nonce term.
(B) The “means for” or “step for” is modified by functional language: “swinging out at least one of the feeding bowls from a working position”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, “pivot device” does not naturally impart an expected structure, and there is nothing in the claim that defines any structure(s) for the “pivot device for swinging”. Is there an arm or conveyor or trolley or hinge or fulcrum, etc.? The claim does not answer any of these questions as to the requisite structure of the pivot device.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 discloses “A crimping machine for crimping contact elements with an end section of a conductor, for example a cable end, with a storage arrangement for separated contact elements and a device for transporting the contact elements to a crimp head,” (lines 1-3; emphasis added). There are a few indefiniteness issues with this language in the claim. First, there is no clear preamble to the claim, and as such it is not apparent if the “crimping machine” and “device for transporting” are both being disclosed as the intended apparatuses of the claim, distinct from one another; or, if the “device for transporting” is a component part of the “crimping machine”. As best understood, it appears that the second interpretation was intended; however, it is impossible to be sure, and thus the scope and metes and bounds of the claim cannot be established. Additionally, it is not clear if the “cable end” is being claimed or not based upon the indefinite “for example” language. The machine is either generic, or it is configured for crimping contact elements on a “cable end”. However, as presented, the claim does not answer whether the cable end is positively recited or whether it has any bearing on the configuration of the claimed crimping machine. The claim has been examined as best understood.
Claim 12 further discloses the “device for transporting the contact elements to a crimp head, wherein the storage arrangement has several feeding bowls, at least some of which are designed with a common vibration drive, and which can be driven via a common control unit, wherein a common feed is associated with the feeding bowls for transporting the contact elements to the crimp head” (lines 3-7; emphasis added). It is impossible to know if the “device for transporting” and the “common feed” are the same or a different structural element of the claimed machine. It would appear, as best understood, that the “device” and the “common feed” should be a single element; however, the “wherein the storage…” and “which can be driven” language therebetween casts further confusion as to which elements are interrelated, which are the same element renamed, and which are distinct from one another entirely. Accordingly, one cannot ascertain the metes and bounds of the claim and the above limitations render the claims indefinite.
Claims 13-22 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 12.
Claim 14 is further found to be indefinite. The claim discloses “crimping machine according to claim 12, wherein more than two feeding bowls are provided” (lines 1-2; emphasis added). Antecedent claim 12 already discloses that there are “several feeding bowls”. Reasonable interpretation of the commonly used word “several”, naturally requires “more than two”. Review of the original disclosure indicates that this interpretation is in line with that of the disclosed term “several”. As such, it is impossible to know how this claim is intended to further limit the machine of claim 12, which already requires more than two bowls.
Claim 15 is also further found to be indefinite. The claim discloses “the feeding bowls and the vibration drive are coupled to a cover surface” (lines 1-2; emphasis added). It is impossible to determine what structure the newly recited “cover surface” is associated with or a component part of. Is it a cover of the “crimping machine”, or the “device for transporting”, or the “crimp head”, or the “common control unit”, or the “common feed”? The antecedent claim does not provide any details as to the positional or structural relationships of those elements, nor does it define which structure may have a “cover surface”. As such, the limitation is indefinite, and as best understood, any of the above elements may have a “cover surface” for coupling.
Claim 17 is still further found to be indefinite. The claim discloses “the feeding bowls are arranged on a common pitch circle or according to a pattern, preferably a V-shaped or W- shaped pattern” (lines 1-3; emphasis added). The term “preferably” causes the claim to be indefinite, because it is now unclear if the feeding bowls would be arranged on a “common pitch circle” at all. The “V” or “W” are not subsets of a “circle”, and therefore it is impossible to know what is actually intended for the arrangement of the feeding bowls. As best understood, it appears that the claim should instead recite “the feeding bowls are arranged on a common pitch circle or according to  a V-shaped or W-shaped pattern”.
Claim 19 is further found to be indefinite. The claim discloses “the feeding bowls are accommodated on a holder at a distance from each other and/or in an adjustable manner” (lines 1-2; emphasis added). Having “feeding bowls” which are either accommodated “on a holder at a distance” or “in an adjustable manner” are not Markush alternatives, but instead disclose distinct concepts and inventions. This in conjunction with the indefinite “and/or” language, makes it impossible to determine the scope or metes and bounds of the claim, which has been examined as best understood.
Claim 21 is further found to be indefinite. The claim discloses that “up to seven feeding bowls are provided” (lines 1-2; emphasis added). Though not necessarily a 112(a) issue, there is nothing in the original disclosure that indicates that maximum number of bowls is seven, as is strongly implied by the indefinite claim language. The specification recites: “In one embodiment, five or more, for example seven, feeding bowls are provided” (specification, pg. 6). The drawing figures never show more than five bowls; however, it is clear than any reasonable number greater than five bowls is supported and contemplated. Without improperly importing limitations into the claim, it appears that the proper and supported interpretation of this claim, as best understood, would be that “ feeding bowls are provided” or the like. This interpretation does not preclude more than seven feeding bowls, because the specification and drawings do not indicate that a maximum number of bowls was required or even apparently considered (“five or more”).
Claim 22 is still further found to be indefinite. The claim discloses “The crimping machine according to claim 12, wherein the crimping contact elements are ferrules” (lines 1-2; emphasis added). The “crimping contact elements” are not a positively recited part of the “crimping machine” which may or may not be capable of use with a “cable end”. As such, it is impossible to know how the crimping elements of a product are intended to define the “crimping machine” of the claim. As far as can be determined, “bowls” that are capable of holding a flat or rectangular terminal, would also be capable of holding “ferrules”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 107394557 A; PDF with English translation provided concurrently).
Regarding claim 12, as best understood, Cai discloses a crimping machine (“compression system”: fig. 1) for crimping contact elements with an end section of a conductor, for example a cable end (figs. 1-2; Abstract), with a storage arrangement (40) for separated contact elements and a device (50) for transporting the contact elements to a crimp head (30), wherein the storage arrangement has several feeding bowls (41), at least some of which (all of 41 are equipped with vibratory drive) are designed with a common vibration drive (“straight vibration device”) (pp. 3-4, lines 46-53 and 1-7), and which can be driven via a common control unit (“controller”) (pg. 5, lines 13-19), wherein a common feed (50, including 51 and 52) is associated with the feeding bowls for transporting the contact elements to the crimp head (figs. 1-2; pp. 4-5, lines 44-53 and 1-18).
Note: Wherever it appears in the claims, the word “common” is being interpreted reasonably broadly to intend a “shared” element, rather than a “commonly used” or “well-known” structural element. Additionally, where it appears in the claims, the phrase “several feeding bowls” is interpreted such that “several” is held to intend its commonly understood meaning, whereby there are apparently “more than two, but fewer than many” of the claimed “feeding bowls”. This interpretation finds support in the normal usage of the word, as well as disclosure of claim 13 and the originally filed specification.
 Regarding claim 13, as best understood, Cai discloses the crimping machine according to claim 12, wherein all of the feeding bowls are configured with the common vibration drive (figs. 1-2; pg. 4, lines 1-12).
Regarding claim 14, as best understood, Cai discloses the crimping machine according to claim 12, wherein more than two feeding bowls are provided (fig. 1: eight shown).
Regarding claim 15, as best understood, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls and the vibration drive are coupled to a cover surface (10) (figs. 1-2; pg. 3, lines 47-53).
Regarding claim 16, as best understood, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls are arranged side by side in at least a horizontal plane (figs. 1-2: plane defined by “10”).
Regarding claim 17, as best understood, Cai discloses the crimping machine according to patent claim 16, wherein the feeding bowls are arranged on a common pitch circle or according to a pattern, preferably a V-shaped or W- shaped pattern (fig. 1: according to a pattern, e.g. a rectangular pattern).
Regarding claim 18, as best understood, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls are arranged one above the other (fig. 1: “above” being along the plane defined by “10”; the term “above” is a relative and subjectively defined term and as disclosed by Cai, is “based on orientation or positional relationship shown in the drawings [and] is only to facilitate description of the present invention… but [does] not indicate or imply the devices or components of the invention must have a specific orientation”: pg. 3, lines 40-45).
Regarding claim 19, as best understood, Cai discloses the crimping machine according to claim 18, wherein the feeding bowls are accommodated on a holder (10) at a distance from each other (each of “41” are spaced apart and not touching one another) and/or in an adjustable manner (figs. 1-2).
Regarding claim 21, as best understood, Cai discloses the crimping machine according to claim 12, wherein up to seven feeding bowls are provided (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Moore et al. (US 3,568,229).
Regarding claim 20, as best understood, Cai discloses all of the elements of the current invention as detailed above with respect to claim 18. Cai, however, does not explicitly disclose a pivot device for swinging out at least one of the feeding bowls from a working position.
Moore teaches that it is well known to provide a related component supply device () including a plurality of feeding bowls (12, 14), which are mounted with a pivot device (“support member”, 54, “bolt”, 56, “slot”, 86, and “track means”, 16) for swinging out at least one of the feeding bowls from a working position (figs. 1, 2 and 11; col. 2, lines 8-12; cols. 5-6, lines 75 and 1-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Cai to incorporate the pivotable arrangement of the feeder bowls of Moore. The reason for using more than one bowl is to decrease down time due to changing component supply feeders. Moore simply serves to demonstrate that the changing or refilling of the bowls would predictably made easier and faster if the bowls of the known device of Cai were pivotably mounted. To simply mount the bowls of Cai in the manner described in the old machine of Moore would have been a routine matter and would have been done with a reasonable expectation of success. This interpretation is supported by the lack of evidence in the instant disclosure that any surprising result came from simply using the known pivot of Moore in the old machine of Cai.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Kuehling et al. (US 4,236,302).
Regarding claim 22, as best understood, Cai discloses all of the elements of the current invention as detailed above with respect to claim 12. Cai, however, does not explicitly disclose that the crimping contact elements of the intended product are ferrules.
Kuehling teaches that it is well known to provide a related crimping machine (figs. 1-3), with a feeding bowl (22) that holds crimping contact elements (“C”) wherein the preferred product crimping contact elements are ferrules (48) (figs. 1-3; cols. 3-4, lines 50-68 and 1-10).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Cai to incorporate the preferred crimping ferrules to be used in the crimping machine of Kuehling. As noted above, it is not clear that the preferred crimping contact product element further defines the supply apparatus. That being so, Cai discloses the use of common terminals, which are well known to include the old ferrule terminals of Kuehling. PHOSITA would have known that it would be a routine matter to select the preferred terminals based upon the desired application of the intended product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Cross (US 5,125,154) and Loving, Sr. (US 5,930,891) are considered to be particularly relevant. Cross discloses all of the elements of claim 12 (fig. 1) except for the single or “common” feed for the vibratory bowls (34), which instead feed to separate lines (36). Loving discloses all of claim 12 (fig. 4); except for there being “several” (e.g. more than two) feed bowls. Both disclosures would be obvious to modify to teach those missing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729